DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 March 2022 has been entered.
 Response to Arguments
Applicant's arguments filed 16 March 2022 have been fully considered but they are not persuasive. 
Regarding claim 137, Applicant argues that Moore and Bas fail to disclose “correction information indicating a type of the obstructing object” (see page 10 of Remarks).  However, the Examiner respectfully disagrees with this conclusion.  Figure 9 of Bas shows displayed correction information.  This correction information includes the type of obstructing object (a finger, see reproduced figure below).  

    PNG
    media_image1.png
    256
    281
    media_image1.png
    Greyscale

In view of the foregoing, the Examiner is not persuaded and therefore the claims stand rejected as further detailed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 137, 141, 142, 144-152 and 217-224 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (United States Patent Application Publication 2015/0199566), hereinafter referenced as Moore, in view of Bos (United States Patent Application Publication 2014/0375835).
Regarding claim 137, Moore discloses a wearable apparatus, the wearable apparatus comprising: a wearable image sensor configured to capture a plurality of images (figure 1 exhibits wearable image sensors 121 and 122 as disclosed at paragraph 57); and at least one processor (figure 1 exhibits processor 111 as disclosed at paragraph 56) programmed to: analyze at least one image captured by the wearable image sensor (figure 17 exhibits step 1700 in which images from camera 1122 are analyzed by the device as disclosed at paragraph 260); determine correction information for resolving the obstructing object (paragraph 260 teaches determining which camera is blocked based on the analysis of images); and cause the correction information to be provided to a user of the wearable apparatus (figure 17 exhibits step S1706 in which the user is alerted to the obstruction and its location as disclosed at paragraph 263).   However, Moore fails to disclose characterize an object obstructing the wearable image sensor based on the analysis of the at least one image and that the correction information is based on the characterization of the obstructing object, the correction information indicating a type of the obstructing object.
Bos is a similar or analogous system to the claimed invention as evidenced Bos teaches a method for characterizing objects in an image wherein the motivation of providing improved correction guidance would have prompted a predictable variation of Moore by applying Bos’s known principal of characterizing an obstructing object as a given object and determining and providing correction information based on the characterization (figure 4 exhibits step 403 in which an obstructing object can be characterized as a given object as disclosed at paragraph 64; paragraph 92 teaches that in response to determining that the image is obstructed, correction information can be provided as exhibited in figure 9), the correction information indicating a type of the obstructing object (figure 9 exhibits wherein the type of object, a finger, is included in the correction information).  When applying this known technique to Moore, it would have been obvious to a person having ordinary skill in the art that other example images such as for hair or clothing (detecting by Moore as discussed at paragraph 259) could also be stored and used in comparison for characterizing whether or not an object is obstructing the camera.
In view of the motivations such as providing improved correction guidance one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Moore.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 141, Moore in view of Bos discloses everything claimed as applied above (see claim 137), however, Moore fails to disclose wherein the correction information includes a recommendation to remove or reposition the obstructing object.
Bos is a similar or analogous system to the claimed invention as evidenced Bos teaches a method for characterizing objects in an image wherein the motivation of providing improved correction guidance would have prompted a predictable variation of Moore by applying Bos’s known principal of providing a recommendation to remove an obstructing object from the field of view (figure 9 exhibits wherein based on an obstruction being a given object correction information is provided to a user through a display, as sound or haptic feedback based on the object being characterized as a given object as disclosed at paragraphs 92-94).  When applying this known technique to Moore, it would have been obvious to a person having ordinary skill in the art that other example images such as for hair or clothing (detecting by Moore as discussed at paragraph 259) could also be stored and used in comparison for characterizing whether or not an object is obstructing the camera.
In view of the motivations such as providing improved correction guidance one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Moore.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 142, Moore in view of Bos discloses everything claimed as applied above (see claim 137), in addition, Moore discloses wherein the user caused the object to obstruct (paragraph 259 teaches that the obstruction could be a user’s hair or clothing, if the user’s body part is obstructing the camera, it is apparent that user caused the obstruction by leaving said body part in front of the camera).
Regarding claim 144, Moore in view of Bos discloses everything claimed as applied above (see claim 137), in addition, Moore discloses wherein the correction information is provided as audible output (paragraph 263 teaches providing a tone to alert the user).
Regarding claim 145, Moore in view of Bos discloses everything claimed as applied above (see claim 144), in addition, Moore discloses wherein the audible output is provided by a speaker of the wearable apparatus (paragraph 263 teaches providing a tone to alert the user; paragraph 71 teaches that tones are played by speaker 132).
Regarding claim 146, Moore in view of Bos discloses everything claimed as applied above (see claim 137), however, Moore fails to disclose wherein the correction information is provided as text output.
Bos is a similar or analogous system to the claimed invention as evidenced Bos teaches a method for characterizing objects in an image wherein the motivation of providing improved correction guidance would have prompted a predictable variation of Moore by applying Bos’s known principal of displaying correction information as text (figure 9 exhibits wherein based on an obstruction being a given object correction information is provided to a user through a display, as sound or haptic feedback based on the object being characterized as a given object as disclosed at paragraphs 92-94).  Moore teaches that display 135 may be connected or integrated with the wearable device and displays image data from the cameras (as disclosed at paragraph 59), therefore, when applying this known technique to Moore it would have been obvious to a person having ordinary skill in the art to supply the correction information in a manner similar to that exhibited in figure 9 of Bas.
In view of the motivations such as providing improved correction guidance one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Moore.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 147, Moore in view of Bos discloses everything claimed as applied above (see claim 137), however, Moore fails to disclose wherein the correction information is provided to a mobile communications device wirelessly paired with the wearable apparatus.
Bos is a similar or analogous system to the claimed invention as evidenced Bos teaches a method for characterizing objects in an image wherein the motivation of providing improved correction guidance would have prompted a predictable variation of Moore by applying Bos’s known principal of displaying correction information as text (figure 9 exhibits wherein based on an obstruction being a given object correction information is provided to a user through a display, as sound or haptic feedback based on the object being characterized as a given object as disclosed at paragraphs 92-94).  Moore teaches that display 135 may be connected or integrated with the wearable device and displays image data from the cameras (as disclosed at paragraph 59), therefore, when applying this known technique to Moore it would have been obvious to a person having ordinary skill in the art to supply the correction information in a manner similar to that exhibited in figure 9 of Bas.
In view of the motivations such as providing improved correction guidance one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Moore.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 148, Moore in view of Bos discloses everything claimed as applied above (see claim 147), however, Moore fails to disclose wherein the correction information is configured to cause the mobile communications device to audibly output the correction information.
At the time of filing, there was a recognized problem or need in the art to provide correction information audibly (Moore teaches providing correction information audibly at the wearable device at paragraph 263 and Bos teaches a mobile device which also audibly, an aural notification, provides correction information at paragraph 92).  There were a finite number of identified and predictable potential solutions to the recognized need or problem which were:
1.	Provide the correction information using the wearable apparatus (paragraph 263 of Moore teaches providing an audible correction information); or
2.	Provide the correction information using the mobile device paired with the wearable apparatus (paragraph 62 of Moore teaches that the wearable device can be paired with a mobile device and that the mobile device can share resources).
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success since all the solutions audibly providing the user with correction information.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 149, Moore in view of Bos discloses everything claimed as applied above (see claim 147), in addition, Bos discloses wherein the correction information is configured to cause the mobile communications device to output the correction information as text (figure 9 exhibits a text output 909 as disclosed at paragraph 92).
Regarding claim 150, Moore in view of Bos discloses everything claimed as applied above (see claim 137), in addition, Moore discloses wherein the correction information comprises a generic recommendation to adjust the wearable apparatus (figure 17 exhibits step 1706 in which a generic recommendation to move adjust the camera’s field of view is provided as disclosed at paragraph 263).
Regarding claim 151, Moore discloses a non-transitory computer readable medium for use in a system employing a wearable image sensor pairable with a mobile communications device, the computer readable medium containing instructions that when executed by at least one processor cause the at least one processor to perform steps (figure 1 exhibits memory 112 which stores operating instructions as disclosed at paragraph 316), comprising: receiving a plurality of images from the wearable image sensor (figure 17 exhibits a process in which a plurality of images are received in at least steps 1700 and 1708 in which a second image is received as disclosed at paragraphs 260 and 264; performing image processing on at least some of the images (figure 17 exhibits step 1700 in which images from camera 1122 are analyzed by the device as disclosed at paragraph 260); determining correction information for resolving the obstructing object (paragraph 260 teaches determining which camera is blocked based on the analysis of images).   However, Moore fails to disclose characterize an object obstructing the wearable image sensor based on the analysis of the at least one image and that the correction information is based on the characterization of the obstructing object, the correction information indicating a type of the obstructing object; and presenting the correction information on a display of the pairable mobile communications device.
Bos is a similar or analogous system to the claimed invention as evidenced Bos teaches a method for characterizing objects in an image wherein the motivation of providing improved correction guidance would have prompted a predictable variation of Moore by applying Bos’s known principal of characterizing an obstructing object as a given object, the correction information indicating a type of the obstructing object (figure 9 exhibits wherein the type of object, a finger, is included in the correction information) and determining and providing correction information on a display based on the characterization (figure 4 exhibits step 403 in which an obstructing object can be characterized as a given object as disclosed at paragraph 64; paragraph 92 teaches that in response to determining that the image is obstructed, correction information can be provided as exhibited in figure 9).  When applying this known technique to Moore, it would have been obvious to a person having ordinary skill in the art that other example images such as for hair or clothing (detected by Moore as discussed at paragraph 259) could also be stored and used in comparison for characterizing whether or not an object is obstructing the camera and that the correction information could be provided on the display of a mobile device which functions as a display for the system as disclosed at paragraph 62 of Moore.
In view of the motivations such as providing improved correction guidance one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Moore.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 152, a method, corresponds to and is analyzed the same as the apparatus of claim 137.
Regarding claim 217, Moore in view of Bos discloses everything claimed as applied above (see claim 137), in addition, Moore discloses wherein an orientation of the wearable image sensor includes an upward direction toward a ceiling or a sky (paragraph 203 teaches that an object surface can be classified as a ceiling based on an orientation of the object relative to the image sensor; because the claim does not use the orientation in any way,  it is apparent that an image sensor which can have its position and orientation adjusted by the user has an orientation which includes an upward direction).
Regarding claim 218, Moore in view of Bos discloses everything claimed as applied above (see claim 137), however, Moore fails to disclose wherein characterizing the obstructing object comprises analyzing geometry of the object.
Bos is a similar or analogous system to the claimed invention as evidenced Bos teaches a method for characterizing objects in an image wherein the motivation of providing improved correction guidance would have prompted a predictable variation of Moore by applying Bos’s known principal of characterizing an obstructing image as a body part by comparing images (figure 4 exhibits step 403 in which an obstructing object can be characterized by comparing pre-stored sample images which a current image to detect an object such as a finger as disclosed at paragraph 66; it is apparent that by comparing the images the similarity in the geometry between the objects in the images, as well as other factors, is analyzed).  
In view of the motivations such as providing improved correction guidance one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Moore.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 219, Moore in view of Bos discloses everything claimed as applied above (see claim 137), however, Moore fails to disclose wherein the obstructing object is characterized using a machine analysis algorithm.
Bos is a similar or analogous system to the claimed invention as evidenced Bos teaches a method for characterizing objects in an image wherein the motivation of providing improved correction guidance would have prompted a predictable variation of Moore by applying Bos’s known principal of characterizing an obstructing image as a body part by comparing images (figure 4 exhibits step 403 in which an obstructing object can be characterized by comparing pre-stored sample images which a current image to detect an object such as a finger as disclosed at paragraph 66; as this is carried out by the processor this is interpreted as a machine analysis algorithm).  
In view of the motivations such as providing improved correction guidance one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Moore.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 220, Moore in view of Bos discloses everything claimed as applied above (see claim 137), however, Moore fails to disclose wherein the at least one processor is further programmed to determine a lighting level based on the analysis of the at least one image; and the correction information is determined based on the lighting level.
Bos is a similar or analogous system to the claimed invention as evidenced Bos teaches a method for characterizing objects in an image wherein the motivation of providing improved correction guidance would have prompted a predictable variation of Moore by applying Bos’s known principal of determining correction information based on a lighting level  (figure 4 exhibits step 403 in which an obstructing object can be determined based on a determined luminance level as disclosed at paragraph 64; paragraph 92 teaches that in response to determining that the image is obstructed, correction information can be provided).  When applying this known technique to Moore, it would have been obvious to a person having ordinary skill in the art that other example images such as for hair or clothing (detecting by Moore as discussed at paragraph 259) could also be stored and used in comparison for characterizing whether or not an object is obstructing the camera.
In view of the motivations such as providing improved correction guidance one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Moore.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 221, Moore in view of Bos discloses everything claimed as applied above (see claim 137), however, Moore fails to disclose wherein characterizing the obstructing object comprises characterizing the obstructing object as a body part.
Bos is a similar or analogous system to the claimed invention as evidenced Bos teaches a method for characterizing objects in an image wherein the motivation of providing improved correction guidance would have prompted a predictable variation of Moore by applying Bos’s known principal of characterizing an obstructing image as a body part (figure 4 exhibits step 403 in which an obstructing object can be characterized as a body part such as a finger as disclosed at paragraph 64).  When applying this known technique to Moore, it would have been obvious to a person having ordinary skill in the art that other example images such as for hair or clothing (detecting by Moore as discussed at paragraph 259) could also be stored and used in comparison for characterizing whether or not an object is obstructing the camera.
In view of the motivations such as providing improved correction guidance one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Moore.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 222, Moore in view of Bos discloses everything claimed as applied above (see claim 137), however, Moore fails to disclose wherein the correction information includes a recommendation to remove or reposition the obstructing object.
Bos is a similar or analogous system to the claimed invention as evidenced Bos teaches a method for characterizing objects in an image wherein the motivation of providing improved correction guidance would have prompted a predictable variation of Moore by applying Bos’s known principal of providing a recommendation to remove an obstructing object from the field of view (figure 9 exhibits wherein based on an obstruction being a given object correction information is provided to a user through a display, as sound or haptic feedback based on the object being characterized as a given object as disclosed at paragraphs 92-94).  When applying this known technique to Moore, it would have been obvious to a person having ordinary skill in the art that other example images such as for hair or clothing (detecting by Moore as discussed at paragraph 259) could also be stored and used in comparison for characterizing whether or not an object is obstructing the camera.
In view of the motivations such as providing improved correction guidance one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Moore.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 223, Moore in view of Bos discloses everything claimed as applied above (see claim 137), in addition, the combination discloses wherein the correction information includes an indication that the obstructing object is an article of clothing (Moore discloses that an obstruction can be an article of clothing, Bas discloses indicating the type of object, therefore when combined with Moore’s obstruction being an article of clothing, if the obstruction was an article of clothing, the combination would teach the indication being an article of clothing).
Regarding claim 224, Moore in view of Bos discloses everything claimed as applied above (see claim 137), in addition, Bas discloses wherein the correction information includes an indication that the obstructing object is a part of the user’s body (figure 9 of Bas exhibits wherein the correction information includes an indication that the obstructing object is a user’s finger).
Claims 139, 143 and 154 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Bos and further in view of Castillo et al. (United States Patent Application Publication 2017/0208245), hereinafter referenced as Castillo.
Regarding claim 139, Moore in view of Bos discloses everything claimed as applied above (see claim 137), however, Moore fails to disclose wherein the correction information includes a recommendation to change an orientation of the wearable apparatus.
Castillo is a similar or analogous system to the claimed invention as evidenced Castillo teaches a method for providing a user with recommendations for capturing an unobstructed image wherein the motivation of providing improved correction guidance would have prompted a predictable variation of Moore by applying Castillo’s known principal of providing a recommendation to change an orientation of the camera (paragraph 30 teaches providing suggestions such as moving a camera to a better angle or position).  
In view of the motivations such as providing improved correction guidance one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Moore.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 143, Moore in view of Bos discloses everything claimed as applied above (see claim 137), however, Moore fails to disclose wherein the correction information includes a recommendation to move the wearable apparatus.
Castillo is a similar or analogous system to the claimed invention as evidenced Castillo teaches a method for providing a user with recommendations for capturing an unobstructed image wherein the motivation of providing improved correction guidance would have prompted a predictable variation of Moore by applying Castillo’s known principal of providing a recommendation to change move the camera (paragraph 30 teaches providing suggestions such as moving a camera to a better angle or position).  
In view of the motivations such as providing improved correction guidance one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Moore.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 154, Moore in view of Bos discloses everything claimed as applied above (see claim 152), however, Moore fails to disclose wherein the correction information includes a recommendation to move the wearable image sensor.
Castillo is a similar or analogous system to the claimed invention as evidenced Castillo teaches a method for providing a user with recommendations for capturing an unobstructed image wherein the motivation of providing improved correction guidance would have prompted a predictable variation of Moore by applying Castillo’s known principal of providing a recommendation to change move the camera (paragraph 30 teaches providing suggestions such as moving a camera to a better angle or position).  
In view of the motivations such as providing improved correction guidance one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Moore.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 156 is rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Shimizu (United States Patent Application Publication 2011/0075016).
Regarding claim 156, Moore discloses a wearable apparatus, the wearable apparatus comprising: a wearable image sensor configured to capture a plurality of images (figure 1 exhibits wearable image sensors 121 and 122 as disclosed at paragraph 57); and at least one processor (figure 1 exhibits processor 111 as disclosed at paragraph 56) programmed to: analyze at least one image captured by the wearable image sensor (figure 17 exhibits step 1700 in which images from camera 1122 are analyzed by the device as disclosed at paragraph 260); determine correction information for resolving the obstructing object (paragraph 260 teaches determining which camera is blocked based on the analysis of images); and cause the correction information to be provided to a user of the wearable apparatus (figure 17 exhibits step S1706 in which the user is alerted to the obstruction and its location as disclosed at paragraph 263).   However, Moore fails to disclose characterize an object obstructing the wearable image sensor based on the analysis of the at least one image; that the correction information is based on the characterization of the obstructing object and that the correction information comprises executable instructions configured to cause the at least one processor to automatically resolve the obstructing object and indicates a type of the obstructing object; and execute the correction information to automatically resolve the obstructing object.
Shimizu is a similar or analogous system to the claimed invention as evidenced Shimizu teaches a camera which identifies when a camera is obstructed wherein the motivation of reducing influence of unwanted objects without delaying image capturing would have prompted a predictable variation of Moore by applying Shimizu’s known principal of characterizing an object obstructing an image sensor (figure 4 exhibits step S14 in which an obstructing object is characterized as having a predetermined hue as disclosed at paragraph 28); determining correction information based on the characterization (figure 4 exhibits wherein based on this characterization correction information in the form of a cropping mode is determined in step S15 as disclosed at paragraph 29); and that the correction information comprises executable instructions configured to cause the at least one processor to automatically resolve the obstructing object and indicates a type of the obstructing object (paragraph 19 teaches that the instructions indicate that the obstructing object is a part of a human body by determining that the hue is a flesh tone) and execute the correction information to automatically resolve the obstructing object (figure 4 exhibits step S18 in which the cropping mode instructions are executed as disclosed at paragraph 31).
In view of the motivations such as reducing influence of unwanted objects without delaying image capturing one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Moore.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Okubo (United States Patent Application Publication 2012/0013708) teaches displaying correction information indicating a type of obstructing object.
Baldree (United States Patent Application Publication 2019/0297485) teaches a wearable electronic device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/               Primary Examiner, Art Unit 2696